CUSIP No. 56824R205 Page 1 of 5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Marine Harvest ASA (Name of Issuer) Ordinary Shares, having a nominal value NOK 7.5 per share (Title of Class of Securities) 56824R205* (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) x Rule 13d-1(d) *There is no CUSIP number assigned to the ordinary shares, having a nominal value NOK 7.5 per share (“Ordinary Shares”), of the Issuer. CUSIP number 56824R205 has been assigned to the American Depositary Shares (“ADSs”) of the Issuer, which are listed on the New York Stock Exchange under the symbol “MHG”. Each ADS represents one Ordinary Share. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 56824R205 Page 2 of 5 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Folketrygdfondet 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Norway NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 39,562,777 Ordinary Shares 6SHARED VOTING POWER 0 7SOLE DISPOSITIVE POWER 39,562,777 Ordinary Shares 8SHARED DISPOSITIVE POWER 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 39,562,777 Ordinary Shares 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.64%(1) 12TYPE OF REPORTING PERSON OO (1) Based on 410,377,759 Ordinary Shares outstanding as of December 31, 2014, as reported in the Issuer’s Quarterly Report submitted to the Securities and Exchange Commission on Form 6-K on February 6, 2015. CUSIP No. 56824R205 Page 3 of 5 Item 1. (a) Name of Issuer: Marine Harvest ASA (b) Address of Issuer’s Principal Executive Offices: P.O. Box 4102 Sandviken 5835 Bergen Norway Item 2. (a) Name of Person Filing: Folketrygdfondet (b) Address of Principal Business Office: Haakon VII's Gate 2 P.O.Box 1845 Vika 0123 Oslo Norway (c) Citizenship: Norway (d) Title of Class of Securities: Ordinary Shares (e) CUSIP Number: There is no CUSIP number assigned to the Ordinary Shares of the Issuer. CUSIP number 56824R205 has been assigned to the ADSs of the Issuer, which are listed on the New York Stock Exchange under the symbol “MHG”. Each ADS represents one Ordinary Share. Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). CUSIP No. 56824R205 Page 4 of 5 Item 4. Ownership. (a) Amount beneficially owned: 39,562,777 Ordinary Shares (b) Percent of class: 9.64% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 39,562,777 Ordinary Shares (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of 39,562,777 Ordinary Shares (iv) Shared power to dispose or to direct the disposition of 0 Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of a Group. Not applicable. Item 10. Certification. Not applicable. CUSIP No. 56824R205 Page 5 of 5 After reasonable inquiry and to the best of my knowledge and believe, I certify that the information set forth in this statement is true, complete and correct. Dated: February 10, 2015 Folketrygdfondet By:/s/ Christina Stray Name: Christina Stray Title: General Counsel
